DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Procedural Summary
This is responsive to the claims filed 10/09/2020. 
The Examiner acknowledges the preliminary amendment filed on 10/09/2020 in which claims 1-39 were cancelled and new claims 40-44 were submitted. 
Claims 40-44 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 10/09/2020 are noted. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 40-44 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 10,839,944. This is a statutory double patenting rejection.

Instant Application 17/067,239
U.S. Patent 10,839,944 B2
40.  A computerized interactive psychological assessment system, said system including: 

a computerized system including a memory storing one or more predetermined interactive media representing a series of self-characterization questions to be answered by a user, 

wherein said series of self-characterization questions involve at least one predetermined goal, 

wherein said series of self-characterization questions includes sub-series of multiple questions directed toward each of at least three psychological dimensions, said sub-series including: 


a first sub-series of questions directed toward a will dimension to address said goal dimension;  

a second sub-series of questions directed toward a confidence dimension to achieve said goal 
dimension;  and 

a third sub-series of questions directed toward an action dimension toward goal dimension;  

a computer-controlled user interface, wherein 
said user interface displays to said user said predetermined interactive media representing a series of self-characterization questions to be answered by said user, 

wherein said user interface includes an input accepting and recording responses to said series of questions from said user, 

wherein said computerized system determines and records in said memory, as a question-

wherein said computerized system identifies and records in said memory one or more questions having a question-specific user response that is significantly different from a large plurality of other question-specific user response times, 

wherein said computerized system determines a score for each of said first, second, and third sub-series of questions, said score representing the score of the level of the dimension associated with said sub-series as reported by said user, and 

wherein said computerized system uses said score for each of said first, second, and third sub-series of questions to determine a psychological assessment of said user with regard to said predetermined goal. 

41.  The system of claim 40, wherein said computerized system determines and records in said memory, as a question-specific user physiological response data, the heart rate of said user during the time when each of said series of 
questions is displayed on said user interface and the time when an input is received on said user interface in response to the displayed question, 

wherein said computerized system identifies and records in said memory one or more questions having a question-specific user physiological response data that is significantly different from a large plurality of other question-specific user 
physiological response data. 
 
42.  The system of claim 40, wherein said computerized system determines and records in said memory, as a question-specific user physiological response data, the electrodermal activity (EDA or GSR) of said user during the time when each of said series of questions is 
wherein said computerized system identifies and records in said memory one or more questions having a question-specific user physiological 
response data that is significantly different from a large plurality of other question-specific user physiological response data. 
 
43.  The system of claim 40, wherein said computerized system determines and records in said memory, as a question-specific user emotional response data by performing facial analysis of said user using a camera during the time when each of said series of questions is displayed on said user interface and the time when an input is received on said user interface in response to the displayed question, 

wherein said computerized system identifies and records in said memory one or more questions having a question-specific user emotional 
 
44.  The system of claim 40, wherein when said score is high in two or more of said dimensions, said computerized system causes said computer-controlled interface to again display the sub-series of questions associated with said two or more of said dimensions, and then records in memory said user response to said questions. 



a computerized system including a memory storing one or more predetermined interactive media representing a series of self-characterization questions to be answered by a user, 

wherein said series of self-characterization questions involve at least one predetermined goal, 

wherein said series of self-characterization questions includes sub-series of multiple questions directed toward each of at least three psychological dimensions, said sub-series including: 


a first sub-series of questions directed toward a will dimension to address said goal dimension;  

a second sub-series of questions directed toward a confidence dimension to achieve said goal 
dimension;  and 

a third sub-series of questions directed toward an action dimension toward goal dimension;  

a computer-controlled user interface, wherein 
said user interface displays to said user said predetermined interactive media representing a series of self-characterization questions to be answered by said user, 

wherein said user interface includes an input accepting and recording responses to said series of questions from said user, 

wherein said computerized system determines and records in said memory, as a question-

wherein said computerized system identifies and records in said memory one or more questions having a question-specific user response time that is significantly different from a large plurality of other question-specific user response times, 
wherein said computerized system determines a score for each of said first, second, and third sub-series of questions, said score representing the score of the level of the dimension associated with said sub-series as reported by said user, and 

wherein said computerized system uses said score for each of said first, second, and third sub-series of questions to determine a psychological assessment of said user with regard to said predetermined goal. 

2.  The system of claim 1, wherein said computerized system determines and records in said memory, as a question-specific user physiological response data, the heart rate of said user during the time when each of said series of 
questions is displayed on said user interface and the time when an input is received on said user interface in response to the displayed question, 

wherein said computerized system identifies and records in said memory one or more questions having a question-specific user physiological response data that is significantly different from a large plurality of other question-specific user 
physiological response data. 
 
3.  The system of claim 1, wherein said computerized system determines and records in said memory, as a question-specific user physiological response data, the electrodermal activity (EDA or GSR) of said user during the time when each of said series of questions is 
wherein said computerized system identifies and records in said memory one or more questions having a question-specific user physiological 
response data that is significantly different from a large plurality of other question-specific user physiological response data. 
 
    4.  The system of claim 1, wherein said computerized system determines and records in said memory, as a question-specific user emotional response data by performing facial analysis of said user using a camera during the time when each of said series of questions is displayed on said user interface and the time when an input is received on said user interface in response to the displayed question, 

wherein said computerized system identifies and records in said memory one or more questions having a question-specific user emotional 

 
5.  The system of claim 1, wherein when said score is high in two or more of said dimensions, said computerized system causes said computer-controlled interface to again display the sub-series of questions associated with said two or more of said dimensions, and then records in memory said user response to said questions. 








Conclusion
Claims 40-44 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.